Case 2:20-cv-04204-AB-PJW Document 1-6 Filed 05/08/20 Page 1 of 7 Page ID #:113




               Exhibit E
                      Case 2:20-cv-04204-AB-PJW Document 1-6 Filed 05/08/20 Page 2 of 7 Page ID #:114



                       1       SHANNON R. BOYCE, Bar No. 229041
                               sboyce@littler.com
                       2       LITTLER MENDELSON, P.C.
                               2049 Century Park East
                       3       5th Floor
                               Los Angeles, CA 90067.3107
                       4       Telephone: 310.553.0308
                               Fax No.:     310.553.5583
                       5
                               Attorneys for Defendant
                       6       BROOKDALE EMPLOYEE SERVICES, LLC

                       7

                       8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                       9                                   FOR THE COUNTY OF LOS ANGELES
                    10         MARGOTH SIGUENZA, an individual,         Case No. 20STCV13898
                    11                        Plaintiff,                DEFENDANT’S MOTION FOR
                                                                        PEREMPTORY DISQUALIFICATION
                    12         v.
                                                                        [Code of Civil Procedure § 170.6]
                    13
                               BROOKDALE EMPLOYEE SERVICES,
                               LLC, a Delaware limited liability        ASSIGNED FOR ALL PURPOSES TO
                    14                                                  JUDGE ROBERT DRAPER, DEPT. 78
                               company; PHILIPPE DIDIER, an
                    15         individual; and DOES 1 through 20,
                               inclusive,
                    16
                                              Defendant.
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                              DEFENDANT’S MOTION FOR PEREMPTORY DISQUALIFICATION
                      Case 2:20-cv-04204-AB-PJW Document 1-6 Filed 05/08/20 Page 3 of 7 Page ID #:115



                       1       TO THE PRESIDING JUDGE OF THE SUPERIOR COURT OF CALIFORNIA, COUNTY

                       2       OF LOS ANGELES, PLAINTIFF, AND HER ATTORNEY OF RECORD:

                       3                PLEASE TAKE NOTICE that Defendant BROOKDALE EMPLOYEE SERVICES, LLC

                       4       (“Defendant”) hereby moves that this case, which involves contested issues of law and/or fact, and

                       5       which has been assigned to the Honorable Robert Draper for all purposes, be reassigned from the

                       6       Honorable Robert Draper and that no matters hereinafter arising in this case be heard by or assigned

                       7       to the Honorable Robert Draper on the grounds that said Judge is prejudiced against Defendant or the

                       8       interests of Defendant in this action, such that Defendant believes that it cannot have a fair and

                       9       impartial trial before said Judge.

                    10                  Defendant’s motion is timely, as it has been filed contemporaneously with its first appearance

                    11         and before commencement of trial, and Defendant has not previously made a peremptory challenge to

                    12         a judge in this action; thus, this request is properly granted. See Cal. Civ. Proc. Code § 170.6(a)(2);

                    13         Stephens v. Super. Ct., 96 Cal. App. 4th 54, 59 (2002) (“If a peremptory challenge motion in proper

                    14         form is timely filed under section 170.6, the court must accept it without further inquiry.”); see also

                    15         Davcon, Inc. v. Roberts & Morgan, 110 Cal. App. 4th 1355, 1360-1362 (2003) (finding peremptory

                    16         challenge effective “without any further act or proof” when accepted by the judge).

                    17                  This motion is based upon the matters contained herein, section 170.6 of the California Code

                    18         of Civil Procedure, and the supporting Declaration of Shannon R. Boyce, filed and served concurrently

                    19         herewith.

                    20                  WHEREFORE, Defendant respectfully requests that this Court grant the relief requested by

                    21         this Motion.

                    22         Dated:         May 7, 2020
                    23

                    24
                                                                                  SHANNON R. BOYCE
                    25                                                            LITTLER MENDELSON, P.C.
                                                                                  Attorneys for Defendant
                    26                                                            BROOKDALE EMPLOYEE SERVICES,
                                                                                  LLC
                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                                2.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                 DEFENDANT’S MOTION FOR PEREMPTORY DISQUALIFICATION
                      Case 2:20-cv-04204-AB-PJW Document 1-6 Filed 05/08/20 Page 4 of 7 Page ID #:116



                       1                                                   PROOF OF SERVICE

                       2
                                        I am employed in the County of Los Angeles, State of California, over the age of eighteen
                       3
                               years, and not a party of the within action. My business address is: 2049 Century Park East, Suite
                       4
                               500, Los Angeles, CA 90067. On May 7, 2020, I served the foregoing document(s) described as
                       5
                                             DEFENDANT’S MOTION FOR PEREMPTORY DISQUALIFICATION
                       6
                               on the interested parties in this as follows:
                       7
                               Kaveh S. Elihu                                          Attorneys for Plaintiff
                       8       EMPLOYEE JUSTICE LEGAL GROUP, PC
                               3055 Wilshire Blvd., Suite 1120                         kelihu@ejlglaw.com
                       9       Los Angeles, CA 90010
                    10         T:    213.382.2222
                               F:    213.382.2230
                    11
                                           VIA ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to
                    12                    accept service by e-mail or electronic transmission, I caused the documents to be sent to the
                                           persons at the e-mail addresses listed above on the dates and at the times stated thereon. I did
                    13                     not receive, within a reasonable time after the transmission, any electronic message or other
                                           indication that the transmission was unsuccessful. The electronic notification address of the
                    14                     person making the service is mgerard@littler.com.
                    15

                    16                  I declare under penalty of perjury under the laws of the State of California that the above is

                    17         true and correct.

                    18
                                        I declare that I am employed in the office of a member of the bar of this court at whose
                    19
                               direction the service was made. Executed on May 7, 2020 at Los Angeles, California.
                    20

                    21

                    22
                                                Mary Ann Gerard
                    23                                                                                      [Signature]

                    24
                               4817-5820-8955.1 051918.1368
                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                                      3.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                     DEFENDANT’S MOTION FOR PEREMPTORY DISQUALIFICATION
   Electronically FILED by Superior Court of California, County of Los Angeles on 05/08/2020 08:27 AM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Miro,Deputy Clerk
                      Case 2:20-cv-04204-AB-PJW Document 1-6 Filed 05/08/20 Page 5 of 7 Page ID #:117



                       1       SHANNON R. BOYCE, Bar No. 229041
                               sboyce@littler.com
                       2       LITTLER MENDELSON, P.C.
                               2049 Century Park East
                       3       5th Floor
                               Los Angeles, CA 90067.3107
                       4       Telephone: 310.553.0308
                               Fax No.:     310.553.5583
                       5
                               Attorneys for Defendants
                       6       BROOKDALE EMPLOYEE SERVICES, LLC

                       7

                       8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
                       9                                              FOR THE COUNTY OF LOS ANGELES
                    10         MARGOTH SIGUENZA, an individual,                                     Case No. 20STCV13898
                    11                               Plaintiff,                                     DECLARATION OF SHANNON R.
                                                                                                    BOYCE IN SUPPORT OF DEFENDANT’S
                    12         v.                                                                   MOTION FOR PEREMPTORY
                                                                                                    DISQUALIFICATION
                    13
                               BROOKDALE EMPLOYEE SERVICES,
                               LLC, a Delaware limited liability                                    [Code of Civil Procedure § 170.6]
                    14
                               company; PHILIPPE DIDIER, an
                               individual; and DOES 1 through 20,                                   ASSIGNED FOR ALL PURPOSES TO
                    15                                                                              JUDGE ROBERT DRAPER, DEPT. 78
                               inclusive,
                    16                                                                              Complaint Filed: April 9, 2020
                                                     Defendant.
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                    BOYCE DECLARATION ISO DEFENDANT’S MOTION FOR PEREMPTORY DISQUALIFICATION
                      Case 2:20-cv-04204-AB-PJW Document 1-6 Filed 05/08/20 Page 6 of 7 Page ID #:118



                       1                                  DECLARATION OF SHANNON R. BOYCE

                       2               I, SHANNON R. BOYCE, declare as follows:

                       3               1.      I am an attorney with the law firm of Littler Mendelson, a Professional Corporation,

                       4       counsel of record for Defendant BROOKDALE EMPLOYEE SERVICES, LLC (“Defendant”) in the

                       5       above-entitled action. I make this Declaration in support of Defendant’s Motion for Peremptory

                       6       Disqualification. Except as otherwise indicated, I have personal knowledge of the facts set forth in

                       7       this Declaration and, if called as a witness, I could and would competently testify thereto.

                       8               2.      On April 9, 2020, Plaintiff filed her Complaint against Defendant.

                       9               3.      The above-entitled case has been assigned to the Honorable Robert Draper in

                    10         Department 78 of the above-entitled Court.

                    11                 4.      I am informed and believe that the Honorable Robert Draper, the judge assigned for all

                    12         purposes to this case, is prejudiced against the interests of Defendant and its counsel such that

                    13         Defendant and I do not believe Defendant can have a fair and impartial trial before said judge.

                    14                 5.      Defendant appeared in this action by filing an Answer to Plaintiff’s Complaint on May

                    15         7, 2020.

                    16                 6.      Defendant’s Motion for Peremptory Disqualification is timely in that Defendant filed

                    17         this Motion within 15 days of Defendant’s first appearance in this Court.

                    18                 I declare under penalty of perjury under the laws of the State of California that the foregoing

                    19         is true and correct.

                    20                 Executed this 7th day of May, 2020 in Los Angeles, California.

                    21

                    22

                    23

                    24                                                               SHANNON R. BOYCE
                    25

                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                                2.
  Los Angeles, CA 90067.3107
          310.553.0308
                                     BOYCE DECLARATION ISO DEFENDANT’S MOTION FOR PEREMPTORY DISQUALIFICATION
                      Case 2:20-cv-04204-AB-PJW Document 1-6 Filed 05/08/20 Page 7 of 7 Page ID #:119



                       1                                                   PROOF OF SERVICE

                       2
                                        I am employed in the County of Los Angeles, State of California, over the age of eighteen
                       3
                               years, and not a party of the within action. My business address is: 2049 Century Park East, Suite
                       4
                               500, Los Angeles, CA 90067. On May 7, 2020, I served the foregoing document(s) described as
                       5
                                 DECLARATION OF SHANNON S. BOYCE IN SUPPORT OF DEFENDANT’S MOTION
                       6                         FOR PEREMPTORY DISQUALIFICATION

                       7       on the interested parties in this as follows:

                       8       Kaveh S. Elihu                                          Attorneys for Plaintiff
                               EMPLOYEE JUSTICE LEGAL GROUP, PC
                       9       3055 Wilshire Blvd., Suite 1120                         kelihu@ejlglaw.com
                               Los Angeles, CA 90010
                    10
                               T:    213.382.2222
                    11         F:    213.382.2230

                    12                     VIA ELECTRONIC SERVICE: Based on a court order or an agreement of the parties to
                                          accept service by e-mail or electronic transmission, I caused the documents to be sent to the
                    13                     persons at the e-mail addresses listed above on the dates and at the times stated thereon. I did
                                           not receive, within a reasonable time after the transmission, any electronic message or other
                    14                     indication that the transmission was unsuccessful. The electronic notification address of the
                                           person making the service is mgerard@littler.com.
                    15

                    16
                                        I declare under penalty of perjury under the laws of the State of California that the above is
                    17
                               true and correct.
                    18

                    19                  I declare that I am employed in the office of a member of the bar of this court at whose

                    20         direction the service was made. Executed on May 7, 2020 at Los Angeles, California.

                    21

                    22

                    23                          Mary Ann Gerard
                                                                                                            [Signature]
                    24

                    25
                               4814-0837-7787.1 051918.1368
                    26

                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                                      3.
  Los Angeles, CA 90067.3107
          310.553.0308
                                      BOYCE DECLARATION ISO DEFENDANT’S MOTION FOR PEREMPTORY DISQUALIFICATION
